TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON REMAND



NO. 03-08-00078-CV


Diana L. Morris a/k/a Diana Aguilar, Appellant

v.

Juan Aguilar and Margarita Aguilar, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-FM-98-000103, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	This appeal arises from a suit affecting the parent-child relationship involving
Diana Morris and her parents Juan and Margarita Aguilar. (1)  After the district court signed an order,
Morris filed an affidavit of indigence.  Approximately 34 days after Morris filed her affidavit, the
court reporter filed a contest to the affidavit.  The contest was filed past the 10-day deadline listed
in the rules of appellate procedure.  See Tex. R. App. P. 20.1(e) (stating that contest to affidavit of
indigence must be filed "within 10 days after the date when the affidavit was filed if the affidavit
was filed in the trial court").  On the day that the contest was filed, the district court signed an order
granting an extension of time to hold a hearing regarding Morris's affidavit.  After the hearing, the
district court signed an order sustaining the court reporter's contest and denying the affidavit.
Subsequent to the district court's ruling, Morris appealed the district court's order.
	Originally on appeal, this Court affirmed the district court's ruling sustaining the
court reporter's contest.  Morris v. Aguilar, 366 S.W.3d 208, 212 (Tex. App.--Austin 2010), rev'd,
No. 10-0831, 2012 Tex. LEXIS 467 (Tex. June 8, 2012).  After we issued our opinion, Morris
appealed to the supreme court, and the supreme court determined that the court reporter's contest
was not timely filed.  Morris, 2012 Tex. LEXIS 467, at *9.  For that reason, the supreme court also
concluded that Morris was "entitled to proceed on appeal without advance payment of costs."  Id.
Accordingly, the supreme court reversed our judgment and remanded the case back to this Court.  Id.
	In light of the supreme court's ruling, we reverse the district court's order sustaining
the court reporter's challenge to Morris's affidavit of indigence.  When the record is prepared, it will
be filed in appellate cause number 03-08-00022-CV, and the appeal on the merits will proceed in
that cause.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Reversed and Rendered on Remand
Filed:   August 28, 2012
1.   Originally Morris's husband, Phillip Morris, was a party to the suit, but he did not file a
notice of appeal contesting the district court's order.